OPINION OF THE COURT
Per Curiam.
Petitioner Departmental Disciplinary Committee moves for *220an order pursuant to New York Judiciary Law § 90 (2) and 22 NYCRR 603.4 (e) suspending respondent Kenneth Linn from the practice of law forthwith and until completion of the pending Committee investigation of serious complaints lodged against him.
Respondent has been previously censured for the neglect of legal matters entrusted to him (Matter of Linn, 109 AD2d 124 [1st Dept 1985]). Since his censure, respondent has been the subject of new complaints, many of which are of judicial origin, alleging that he has repeatedly failed to appear in criminal cases in which he is the attorney of record.
Respondent has not cooperated with the Disciplinary Committee’s investigation of the pending complaints; he has failed to appear before the Committee in response to a subpoena duces tecum, and he has proven otherwise inaccessible. He has made no response to the present motion.
In view of the seriousness of the complaints against respondent, involving repeated dereliction of duty, and respondent’s failure to cooperate, or even to participate pursuant to subpoena in the investigative process, petitioner’s motion for an interim order of suspension should be granted.
Accordingly, petitioner’s motion is granted, and respondent is suspended from the practice of law forthwith pending completion of the present investigation of complaints lodged against him and until further order of this court.
Murphy, P. J., Asch, Kassal, Rosenberger and Smith, JJ., concur.
Petitioner’s motion is granted, and respondent is suspended from the practice of law forthwith pending completion of the present investigation of complaints lodged against him and until the further order of this court.